243 F.2d 43
Othello WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 13657.
United States Court of Appeals District of Columbia Circuit.
Argued March 25, 1957.
Decided March 28, 1957.
Writ of Certiorari Denied June 10, 1957.

See 77 S. Ct. 1295.
Appeal from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. Joseph Sitnick, Washington, D. C., with whom Mr. William R. Lichtenberg, Washington, D. C., was on the brief, for appellant.
Mr. Harold H. Greene, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Edward P. Troxell, Principal Asst. U. S. Atty., Lewis Carroll and John W. Kern, III, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of bribery (three counts). We find no error.


2
Affirmed.